Citation Nr: 1822298	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1983 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

In May 2015, the Board remanded the matter to schedule a hearing before the Board and in December 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to ensure that complete VA treatment records are associated with the record and to obtain a VA medical opinion regarding the etiology of the Veteran's hypertension.  

The Veteran was afforded a VA examination in February 2009.  The VA examiner provided a negative opinion as he found that the Veteran did not have a diagnosis of hypertension.  However, the record now contains a single July 2009 VA treatment note from Dublin VAMC, which was associated with the record in February 2018.  The July 2009 VA treatment record notes that the Veteran "will start hydrochlorothiazide 12.5 mg with 20 mg of Lisinopril one daily for high blood pressure."  The single page is numbered page 357; therefore there are at least 356 pages of outstanding VA treatment records from VAMC Dublin.  Therefore, to ensure complete records, the RO should request all available records from Dublin VAMC.  Additionally, another VA opinion should be obtained to determine the etiology of the Veteran's hypertension as there is evidence of a current diagnosis. 

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, identify all outstanding VA treatment records from all VA facilities used by the Veteran.  Obtain all identified outstanding VA treatment records, to include those from the Dublin VAMC dated from April 2006 to present.  

2.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiners should address the following:

Is it at least as likely as not that hypertension had its onset in, or is otherwise etiologically related, to his service?

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




